Citation Nr: 1227204	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  05-02 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an initial disability rating in excess of 40 percent for diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio that assigned an initial disability rating of 20 percent for diabetes mellitus, effective from January 22, 2004. 

During the course of the appeal jurisdiction over the claims files was transferred to the RO in Providence, Rhode Island. 

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in July 2006.  A transcript of the proceeding is associated with the claims files. 

When this case was Before the Board in December 2008, the Board granted an initial rating of 40 percent for diabetes and remanded the issue of entitlement to an initial rating in excess of 40 percent for further development. 

In a December 2010 decision, the Board denied an initial rating in excess of 40 percent for diabetes mellitus.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (CAVC).  In a December 2011 Order, the Court granted a joint motion of the parties and remanded the case to the Board.

The record reflects that the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (is currently being developed by the the Agency of Original Jurisdiction (AOJ).  It is not currently before the Board.


REMAND

The Board finds that a remand of the Veteran's claim for an initial rating in excess of 40 percent for diabetes mellitus is necessary before the Board decides this appeal. 

In the December 2011 joint motion, the parties agreed that the Board had not adequately explained why a referral of this issue of extra-schedular consideration under the provisions of 38 C.F.R. § 3.321(b) was not in order.  

Subsequent to the originating agency's most recent consideration of this claim, additional pertinent treatment records were added to the electronic record (Virtual VA).  In addition, the Veteran was afforded a VA examination in January 2012 which, in part, assessed the current severity of the Veteran's service-connected diabetes mellitus.  The Veteran has not waived his right to have this evidence initially considered by the originating agency.  

In light of these circumstances, this case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertaining to treatment of the Veteran's diabetes mellitus during the period of this claim.

2.  The RO or the AMC should undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should readjudicate the issue on appeal, in light of all pertinent evidence and legal authority.  In so doing, the RO or the AMC should consider whether the Veteran's claim should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

No action is required of the appellant unless he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

